09-4941-ag
         Lin v. Holder
                                                                                       BIA
                                                                                  Rohan, IJ
                                                                               A094 803 537
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of New
 4       York, on the 22nd day of October, two thousand ten.
 5
 6       PRESENT:
 7                JOSEPH M. McLAUGHLIN,
 8                GUIDO CALABRESI,
 9                PETER W. HALL,
10                      Circuit Judges.
11       _______________________________________
12
13       YI MEI LIN,
14                Petitioner,
15
16                       v.                                     09-4941-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., U.S. ATTORNEY
19       GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Lee Ratner, Law Offices of Michael
24                                     Brown, New York, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney General;
27                                     Paul   Fiorino,    Senior    Litigation
28                                     Counsel; Judith R. O’Sullivan, Trial
29                                     Attorney,    Office   of    Immigration
30                                     Litigation, Civil Division, United
31                                     States    Department     of    Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

 4   review is DENIED.

 5       Petitioner Yi Mei Lin, a native and citizen of the

 6   People’s Republic of China, seeks review of a November 6,

 7   2009, order of the BIA affirming the January 30, 2008,

 8   decision of Immigration Judge (“IJ”) Patricia A. Rohan,

 9   denying her application for asylum, withholding of removal,

10   and relief under the Convention Against Torture (“CAT”).          In

11   re Yi Mei Lin, No. A094 803 537 (B.I.A. Nov. 6, 2009), aff’g

12   No. A094 803 537 (Immig. Ct. N.Y. City Jan. 30, 2008).       We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history of the case.

15       Under the circumstances of this case, we review both

16   the IJ’s and the BIA’s opinions.   See Yun-Zui Guan v.

17   Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).    The applicable

18   standards of review are well-established.     See 8 U.S.C.

19   § 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534 F.3d

20   162, 165-66 (2d Cir. 2008); Salimatou Bah v. Mukasey, 529

21   F.3d 99, 110 (2d Cir. 2008).


                                    2
 1       Substantial evidence supports the IJ’s adverse

 2   credibility determination.   The IJ’s adverse credibility

 3   finding was based, in part, on several discrepancies among

 4   statements in Lin’s credible fear interview, written asylum

 5   application, testimony, and corroborating evidence.

 6   Specifically, Lin stated during her credible fear interview

 7   that she left China solely because a man threatened to force

 8   her into marriage as repayment for her family’s debt and

 9   that she had no other problems in China, omitting her claims

10   later raised before the IJ that: (1) the man who threatened

11   to force her into marriage also threatened to report her to

12   the authorities for having harbored a Falun Gong fugitive;

13   and (2) she feared persecution based on her support for

14   Falun Gong.   Second, Lin’s asylum application and supporting

15   letters stated that Lin was arrested and beaten in April

16   2000 because she had spoken publicly against the Chinese

17   government’s treatment of Falun Gong practitioners.

18   However, Lin contradicted these statements by initially

19   testifying that she never spoke publicly in support of Falun

20   Gong, and then by changing her testimony to state that she

21   only spoke publicly in support of Falun Gong before it was

22   outlawed in July 1999.   Because the IJ was entitled to rely

23   on any discrepancy in finding Lin not credible, the IJ

                                   3
 1   properly relied on these inconsistencies.     See 8 U.S.C.

 2   § 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534 F.3d at 166

 3   n.3.    Furthermore, the IJ reasonably declined to credit

 4   Lin’s explanation that she testified inconsistently as to

 5   whether she spoke publicly against the Chinese government’s

 6   treatment of Falun Gong practitioners because she

 7   misunderstood the line of questioning.     See Majidi v.

 8   Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005) (emphasizing

 9   that the agency need not credit an applicant’s explanations

10   for inconsistent testimony unless those explanations would

11   compel a reasonable fact-finder to do so).

12          Accordingly, considering the totality of the

13   circumstances, the IJ’s adverse credibility determination

14   was supported by substantial evidence and she did not err in

15   denying Lin’s asylum application insofar as it was based on

16   Lin’s claimed support of Falun Gong.     See 8 U.S.C.

17   § 1158(b)(1)(B)(iii).    Because the IJ reasonably found Lin

18   not credible as to her claim of a well-founded fear of

19   persecution for supporting Falun Gong, the adverse

20   credibility determination in this case necessarily precludes

21   success on her claims for withholding of removal and CAT

22   relief insofar as those claims were based on the same


                                    4
 1   factual predicate.     See Paul v. Gonzales, 444 F.3d 148, 156

 2   (2d Cir. 2006).     Lin does not challenge the IJ’s additional

 3   findings.

 4       For the foregoing reasons, the petition for review is

 5   DENIED.     As we have completed our review, any stay of

 6   removal that the Court previously granted in this petition

 7   is VACATED, and any pending motion for a stay of removal in

 8   this petition is DISMISSED as moot. Any pending request for

 9   oral argument in this petition is DENIED in accordance with

10   Federal Rule of Appellate Procedure 34(a)(2), and Second

11   Circuit Local Rule 34.1(b).

12                                 FOR THE COURT:
13                                 Catherine O’Hagan Wolfe, Clerk
14
15
16
17




                                     5